EXHIBIT 10.2

 

PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT dated as of May 16, 2003 (as amended and modified, the
“Pledge Agreement” or this “Agreement”) by those parties identified as
“Pledgors” on the signature pages hereto and such other parties as may become
Pledgors hereunder after the date hereof (the “Pledgors”) in favor of BANK OF
AMERICA, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) for the Lenders under the Credit Agreement described below and any
Affiliates of Lenders which are party to any Hedging Agreements.

 

W I T N E S S E T H

 

WHEREAS, the Lenders have severally agreed to make loans and extensions of
credit to Speedway Motorsports, Inc., a Delaware corporation (“Speedway
Motorsports”), and Speedway Funding, LLC, a Delaware limited liability company
(“Speedway Funding” — hereinafter Speedway Motorsports and Speedway Funding may
be referred to collectively as the “Borrowers”), upon the terms and conditions
provided in that Credit Agreement dated as of the date hereof (as amended and
modified, the “Credit Agreement”) among the Borrowers, the Guarantors and
Lenders identified therein and Bank of America, N.A., as Administrative Agent;

 

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the obligation of the Lenders to make their respective loans and
extensions of credit to the Borrowers thereunder that the Pledgors shall have
executed and delivered this Pledge Agreement to the Administrative Agent for the
ratable benefit of the Lenders;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective loans and extensions of credit
thereunder, the Pledgors hereby agree with the Administrative Agent, for the
ratable benefit of the Lenders, as follows:

 

1.Defined Terms. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement; provided, for purposes hereof, “Lender” shall include any
Affiliate of a Lender that has entered into a Hedge Agreement with any Credit
Party.

 

(b) The following terms shall have the following meanings:

 

“Collateral”: the Pledged Stock and all Proceeds thereof.

 

“Collateral Account”: any account established to hold money Proceeds, maintained
under the sole dominion and control of the Administrative Agent, subject to
withdrawal by the Administrative Agent for the account of the Lenders as
provided in Section 8(a) hereof.

 

“Issuers”: the collective reference to the companies identified on Schedule 1
hereto as the issuers of the Pledged Stock; individually, each an “Issuer.”



--------------------------------------------------------------------------------

“Pledged Stock”: the shares of capital stock listed on Schedule 1 hereto,
together with all stock certificates, options or rights of any nature whatsoever
that may be issued or granted by any Issuer to a Pledgor in respect of the
Pledged Stock while this Agreement is in effect, including but not limited to
the following:

 

(i) all shares, securities, membership interests or other equity interests
representing a dividend on any of the Pledged Stock, or representing a
distribution or return of capital upon or in respect of the Pledged Stock, or
resulting from a stock split, revision, reclassification or other exchange
therefor, and any subscriptions, warrants, rights or options issued to the
holder of, or otherwise in respect of, the Pledged Stock; and

 

(ii) without affecting the obligations of the Pledgor under any provision
prohibiting such action hereunder or under the Credit Agreement, in the event of
any consolidation or merger involving the Issuer in which the Issuer is not the
surviving entity, all Capital Stock of the successor entity formed by or
resulting from such consolidation or merger.

 

“Proceeds”: all “proceeds” as such term is defined in the Uniform Commercial
Code as in effect in the State of North Carolina on the date hereof.

 

“Secured Obligations”: the collective reference to the following:

 

(a) All Borrowers’ Obligations; and

 

(b) the prompt payment, performance and observance by the Guarantors of all
obligations of the Guarantors under the Credit Agreement and any other Credit
Documents to which any of the Guarantors is a party (including, without
limitation, payment of their guaranty obligations under the Credit Agreement).

 

“Securities Act”: the Securities Act of 1933, as amended.

 

“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code from time to
time in effect in the State of North Carolina.

 

(c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and section and paragraph references
are to this Agreement unless otherwise specified.

 

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

2. Pledge; Grant of Security Interest. Each of the Pledgors hereby delivers to
the Administrative Agent, for the ratable benefit of the Lenders, all the
Pledged Stock and hereby

 

2



--------------------------------------------------------------------------------

grants to the Administrative Agent, for the ratable benefit of the Lenders, a
first security interest in the Collateral, as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of the Secured Obligations.

 

Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that the Pledgor may from time to time hereafter deliver
additional Capital Stock to the Administrative Agent as collateral security for
the Secured Obligations. Upon delivery to the Administrative Agent, such
additional Capital Stock shall be deemed to be part of the Collateral and shall
be subject to the terms of this Pledge Agreement whether or not Schedule 1 is
amended to refer to such additional Capital Stock.

 

3. Stock Powers. Concurrently with the delivery to the Administrative Agent of
each certificate representing one or more shares of Pledged Stock, each of the
Pledgors shall deliver an undated stock power covering such certificate, duly
executed in blank with, if the Administrative Agent so requests, signature
guaranteed.

 

4. Representations and Warranties. Each Pledgor represents and warrants that:

 

(a) Each Pledged Stock constitutes (i) 100% of the issued and outstanding shares
of all classes of capital stock of each Domestic Subsidiary of the Borrowers and
(ii) 65% (or such greater percentage which would not result in material adverse
tax consequences) of the issued and outstanding capital stock entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued
and outstanding capital stock not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) of each Foreign Subsidiary of the Borrowers.

 

(b) All of the Pledged Stock has been duly and validly issued and are fully paid
and nonassessable.

 

(c) The Pledgor is the record and beneficial owner of, and has good and
marketable title to, the Pledged Stock of such Pledgor, free of any and all
Liens or options in favor of, or claims of, any other Person, except the
security interests created by this Agreement.

 

(d) Upon delivery to the Administrative Agent of any stock certificates
evidencing the Pledged Stock, the security interest created by this Agreement
will constitute a valid, perfected first priority security interest in the
Collateral, enforceable in accordance with its terms against all creditors of
the Pledgor and any Persons purporting to purchase any Collateral from the
Pledgor, except as affected by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

 

3



--------------------------------------------------------------------------------

(e) Except as previously disclosed to the Administrative Agent, none of the
Pledged Stock consisting of partnership or limited liability company interests
(i) is dealt in or traded on a securities exchange or in a securities market,
(ii) by its terms expressly provides that it is a security governed by Article 8
of the UCC, (iii) is an investment company security, (iv) is held in a
securities account or (v) constitutes a “Security (as such term is defined in
the UCC).

 

5. Covenants. Each Pledgor covenants and agrees with the Administrative Agent
and the Lenders that, from and after the date of this Agreement until the
Secured Obligations have been satisfied in full and the Commitments have been
terminated:

 

(a) If the Pledgor shall, as a result of its ownership of the Pledged Stock,
become entitled to receive or shall receive any stock certificate (including,
without limitation, any certificate representing a stock dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate issued in connection with any reorganization), option
or rights, whether in addition to, in substitution of, as a conversion of, or in
exchange for any shares of the Pledged Stock, or otherwise in respect thereof,
the Pledgor shall accept the same as the agent of the Administrative Agent and
the Lenders, hold the same in trust for the Administrative Agent and the Lenders
and deliver the same forthwith to the Administrative Agent in the exact form
received, duly indorsed by the Pledgor to the Administrative Agent, if required,
together with an undated stock power covering such certificate duly executed in
blank by the Pledgor and with, if the Administrative Agent so requests,
signature guaranteed, to be held by the Administrative Agent, subject to the
terms hereof, as additional collateral security for the Secured Obligations. Any
sums paid to a Pledgor upon or in respect of the Pledged Stock upon the
liquidation or dissolution of any Issuer shall be paid over to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Secured Obligations, and in case any distribution of capital
shall be made on or in respect of the Pledged Stock or any property shall be
distributed upon or with respect to the Pledged Stock pursuant to the
recapitalization or reclassification of the capital of the Issuer or pursuant to
the reorganization thereof, the property so distributed shall be delivered to
the Administrative Agent to be held by it hereunder as additional collateral
security for the Secured Obligations. If any sums of money or property so paid
or distributed in respect of the Pledged Stock shall be received by the Pledgor,
the Pledgor shall, until such money or property is paid or delivered to the
Administrative Agent, hold such money or property in trust for the Lenders,
segregated from other funds of the Pledgor, as additional collateral security
for the Secured Obligations.

 

(b) Without the prior written consent of the Administrative Agent, the Pledgor
will not (i) vote to enable, or take any other action to permit, any Issuer to
issue any stock or other equity securities of any nature or to issue any other
securities convertible into or granting the right to purchase or exchange for
any stock or equity securities of any nature of any Issuer, (ii) sell, assign,
transfer, exchange, or otherwise dispose of, or grant any option with respect
to, the Collateral, (iii) create, incur or permit to exist any Lien or option in
favor of, or any claim of any Person with respect to, any of the Collateral, or

 

4



--------------------------------------------------------------------------------

any interest therein, except for the security interests created by this
Agreement or (iv) enter into any agreement or undertaking restricting the right
or ability of the Pledgor or the Administrative Agent to sell, assign or
transfer any of the Collateral.

 

(c) The Pledgor shall maintain the security interests created by this Agreement
as first, perfected security interests and shall defend such security interests
against claims and demands of all Persons whomsoever. At any time and from time
to time, upon the written request of the Administrative Agent, and at the sole
expense of the Pledgor, the Pledgor will promptly and duly execute and deliver
such further instruments and documents and take such further actions as the
Administrative Agent may reasonably request for the purposes of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted. If any amount payable under or in connection with any of the
Collateral shall be or become evidenced by any promissory note, other instrument
or chattel paper, such promissory note, instrument or chattel paper shall be
immediately delivered to the Administrative Agent, duly endorsed in a manner
satisfactory to the Administrative Agent, to be held as Collateral pursuant to
this Agreement.

 

(d) The Pledgor shall pay, and save the Administrative Agent and the Lenders
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all stamp, excise, sales or other taxes which may be
payable or determined to be payable with respect to any of the Collateral or in
connection with any of the transactions contemplated by this Agreement, except
for any such liabilities which result from the gross negligence or willful
misconduct of the Administrative Agent.

 

(e) The Pledgor shall not, without executing and delivering, or causing to be
executed and delivered, to the Administrative Agent such agreements, documents
and instruments as the Administrative Agent may require, issue or acquire any
Capital Stock consisting of an interest in a partnership or a limited liability
company that (i) is dealt in or traded on a securities exchange or in a
securities market, (ii) by its terms expressly provides that it is a security
governed by Article 8 of the UCC, (iii) is an investment company security, (iv)
is held in a securities account or (v) constitutes a “Security (as such term is
defined in the UCC).

 

6. Cash Dividends; Voting Rights. Unless an Event of Default has occurred and
the Administrative Agent has given notice to the Pledgors of the Administrative
Agent’s intent to exercise its corresponding rights pursuant to Section 7
hereof, the Pledgors shall be permitted to receive all cash dividends, to the
extent permitted in the Credit Agreement, in respect of the Pledged Stock and to
exercise all voting and corporate rights with respect to the Pledged Stock;
provided, however, that no vote shall be cast or corporate right exercised or
other action taken which, in the Administrative Agent’s reasonable judgment,
would impair the Collateral or which would be inconsistent with or result in any
violation of any provision of the Credit Agreement, this Agreement or any other
Credit Document.

 

7. Rights of the Lenders and the Administrative Agent. (a) All money Proceeds
received by the Administrative Agent hereunder shall be held by the
Administrative Agent for

 

5



--------------------------------------------------------------------------------

the benefit of the Lenders in a Collateral Account. All Proceeds while held by
the Administrative Agent in a Collateral Account (or by the Pledgors in trust
for the Administrative Agent and the Lenders) shall continue to be held as
collateral security for all the Secured Obligations and shall not constitute
payment thereof until applied as provided in Section 8(a) hereof.

 

(b) At any time after an Event of Default has occurred and the Administrative
Agent has given notice to the Pledgors of its intent to exercise the following
rights to the Pledgors, (i) the Administrative Agent shall have the right to
receive any and all cash dividends paid in respect of the Pledged Stock and make
application thereof to the Secured Obligations in the order set forth is Section
9.3 of the Credit Agreement, and (ii) all of the Pledged Stock shall be
registered in the name of the Administrative Agent or its nominee, and the
Administrative Agent or its nominee may thereafter exercise (A) all voting,
corporate and other rights pertaining to the Pledged Stock at any meeting of
shareholders of any Issuer or otherwise and (B) any and all rights of
conversion, exchange, subscription and any other rights, privileges or options
pertaining to the Pledged Stock as if it were the absolute owner thereof
(including, without limitation, the right to exchange at its discretion any and
all of the Pledged Stock upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate structure of any
Issuer, or upon the exercise by any Pledgor or the Administrative Agent of any
right, privilege or option pertaining to the Pledged Stock, and in connection
therewith, the right to deposit and deliver any and all of the Pledged Stock
with any committee, depositary, transfer agent, registrar or other designated
agency upon such terms and conditions as the Administrative Agent may
determine), all without liability except to account for property actually
received by it, but the Administrative Agent shall have no duty to the Pledgors
to exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing.

 

8. Remedies. (a) At any time after an Event of Default has occurred, at the
Administrative Agent’s election, the Administrative Agent may apply all or any
part of Proceeds held in any Collateral Account in payment of the Secured
Obligations in the order set forth in Section 9.3 of the Credit Agreement.

 

(b) At any time after an Event of Default has occurred, the Administrative
Agent, on behalf of the Lenders, may exercise, in addition to all other rights
and remedies granted in this Agreement and in any other instrument or agreement
securing, evidencing or relating to the Secured Obligations, all rights and
remedies of a secured party under the Uniform Commercial Code. Without limiting
the generality of the foregoing, the Administrative Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon the
Pledgors or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, assign, give an option or options to
purchase or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, in the over-the-counter market, at any exchange, broker’s
board or office of the Administrative Agent or any Lender or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit

 

6



--------------------------------------------------------------------------------

risk. The Administrative Agent or any Lender shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption in any Pledgor, which right or equity of
redemption is hereby waived and released. The Administrative Agent shall apply
any Proceeds from time to time held by it and the net proceeds of any such
collection, recovery, receipt, appropriation, realization or sale, after
deducting all reasonable costs and expenses of every kind incurred in respect
thereof or incidental to the care or safekeeping of any of the Collateral or in
any way relating to the Collateral or the rights of the Administrative Agent and
the Lenders hereunder, including, without limitation, reasonable attorneys’ fees
and disbursements of counsel to the Administrative Agent, to the payment in
whole or in part of the Secured Obligations, in the order set forth in Section
9.3 of the Credit Agreement, and only after such application and after the
payment by the Administrative Agent of any other amount required by any
provision of law, need the Administrative Agent account for the surplus, if any,
to any Pledgor. To the extent permitted by applicable law, each Pledgor waives
all claims, damages and demands it may acquire against the Administrative Agent
or any Lender arising out of the exercise by them of any rights hereunder. If
any notice of a proposed sale or other disposition of Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 20 days before such sale or other disposition. The Pledgors shall remain
liable for any deficiency if the proceeds of any sale or other disposition of
Collateral are insufficient to pay the Secured Obligations and the fees and
disbursements of any attorneys employed by the Administrative Agent or any
Lender to collect such deficiency.

 

9. Registration Rights; Private Sales. (a) If the Administrative Agent shall
determine to exercise its right to sell any or all of the Pledged Stock pursuant
to Section 8 hereof, and if in the opinion of the Administrative Agent it is
necessary or advisable to have the Pledged Stock, or that portion thereof to be
sold, registered under the provisions of the Securities Act, the Pledgors will
cause the Issuer thereof to (i) execute and deliver, and cause the directors and
officers of such Issuer to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
opinion of the Administrative Agent, necessary or advisable to register the
Pledged Stock, or that portion thereof to be sold, under the provisions of the
Securities Act, (ii) to use its best efforts to cause the registration statement
relating thereto to become effective and to remain effective for a period of one
year from the date of the first public offering of the Pledged Stock, or that
portion thereof to be sold, and (iii) to make all amendments thereto and/or to
the related prospectus which, in the opinion of the Administrative Agent, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto. Each Pledgor acknowledges and agrees to cause
such Issuer to comply with the provisions of the securities or “Blue Sky” laws
of any and all jurisdiction which the Administrative Agent shall designate and
to make available to its security holders, as soon as practicable, an earnings
statement (which need not be audited) which will satisfy the provisions of
Section 11(a) of the Securities Act.

 

(b) Each Pledgor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obligated to

 

7



--------------------------------------------------------------------------------

agree, among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Pledgor agrees that any such private sale may result in prices and other terms
less favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. The Administrative Agent shall be
under no obligation to delay a sale of any of the Pledged Stock for the period
of time necessary to permit the Issuer thereof to register such securities for
public sale under the Securities Act, or under applicable state securities laws,
even if such Issuer agrees to do so.

 

(c) Each Pledgor further agrees to use its best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Pledged Stock pursuant to Sections 8 and 9(a) valid and
binding and in compliance with any and all other applicable Requirements of Law.
Each Pledgor further agrees that a breach of any of the covenants contained in
Sections 8 and 9(a) will cause irreparable injury to the Administrative Agent
and the Lenders, that the Administrative Agent and the Lenders have no adequate
remedy at law in respect of such breach and, as a consequence, that each and
every covenant contained in Sections 8 and 9(a) shall be specifically
enforceable against such Pledgor, and such Pledgor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred.

 

10. Irrevocable Authorization and Instruction to Issuer. Each Pledgor hereby
authorizes and instructs each Issuer to comply with any instruction received by
it from the Administrative Agent in writing that (a) states that an Event of
Default has occurred and (b) is otherwise in accordance with the terms of this
Agreement, without any other or further instructions from such Pledgor, and such
Pledgor agrees that each Issuer shall be fully protected by the Pledgors in so
complying.

 

11. Administrative Agent’s Appointment as Attorney-in-Fact. (a) Each Pledgor
hereby irrevocably constitutes and appoints the Administrative Agent and any
officer or agent of the Administrative Agent, with full power of substitution,
as its true and lawful attorney-in-fact with fully irrevocable power and
authority in the place and stead of such Pledgor and in the name of such Pledgor
or in the Administrative Agent’s own name, from time to time in the
Administrative Agent’s discretion, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, including, without limitation, any financing
statements, endorsements, assignments or other instruments of transfer.

 

(b) Each Pledgor hereby ratifies all that said attorneys shall lawfully do or
cause to be done pursuant to the power of attorney granted in Section 11(a)
hereof. All powers, authorizations and agencies contained in this Agreement are
coupled with an interest and are irrevocable until the Secured Obligations have
been satisfied in full and the Commitments have been terminated.

 

12. Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under

 

8



--------------------------------------------------------------------------------

Section 9-207 of the Uniform Commercial Code or otherwise, shall be to deal with
it in the same manner as the Administrative Agent deals with similar securities
and property for its own account, except that the Administrative Agent shall
have no obligation to invest funds held in any Collateral Account and may hold
the same as demand deposits. Neither the Administrative Agent, any Lender nor
any of their respective directors, officers, employees or agents shall be liable
for failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Pledgor or any other Person or to take
any other action whatsoever with regard to the Collateral or any part thereof.

 

13. Execution of Financing Statements. Pursuant to Section 9-708 of the Uniform
Commercial Code, each Pledgor authorizes the Administrative Agent to prepare and
file financing statements with respect to the Collateral in such form and in
such filing offices as the Administrative Agent reasonably determines
appropriate to perfect the security interests of the Administrative Agent under
this Agreement. Such financing statements may describe the collateral in the
same manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner as the
Administrative Agent may determine is necessary or advisable to ensure the
perfection of the security interest in the collateral granted to the
Administrative Agent in connection herewith.

 

14. Authority of Administrative Agent. Each Pledgor acknowledges that the rights
and responsibilities of the Administrative Agent under this Agreement with
respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and such Pledgor, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and neither any Pledgor nor any
Issuer shall be under any obligation, or entitlement, to make any inquiry
respecting such authority.

 

15. Notices. All notices shall be given or made in accordance with Section 11.1
of the Credit Agreement.

 

16. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

17. Amendments in Writing; No Waiver; Cumulative Remedies. (a) None of the terms
or provisions of this Agreement may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by the Pledgors and
the Administrative Agent, provided that any provision of this Agreement may be
waived by the Administrative Agent and

 

9



--------------------------------------------------------------------------------

the Lenders in a letter or agreement executed by the Administrative Agent or by
facsimile transmission from the Administrative Agent.

 

(b) Neither the Administrative Agent nor any Lender shall by any act (except by
a written instrument pursuant to Section 17(a) hereof), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default or in any breach of any of
the terms and conditions hereof. No failure to exercise, nor any delay in
exercising on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion.

 

(c) The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.

 

18. Section Headings. The section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

19. Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of the Pledgors and shall inure to the benefit of the Administrative
Agent and the Lenders and their successors and assigns, provided that the
Pledgors may not assign any of their rights or obligations under this Agreement
without the prior written consent of the Administrative Agent and any such
purported assignment without such prior written consent shall be null and void.

 

20. Term of Agreement. This Agreement and the security interests granted
hereunder shall remain in full force and effect until the Secured Obligations
have been satisfied in full and the Commitments have been terminated, at which
time the Administrative Agent shall release and terminate the security interests
granted to it hereunder. Upon such release and termination, (i) the Pledgors
shall be entitled to the return, at the Pledgors’ expense, of any and all funds
in the Collateral Account and such of the Collateral held by the Administrative
Agent as shall not have been sold or otherwise applied pursuant to the terms
hereof and (ii) the Administrative Agent shall, at the Pledgors’ expense,
execute and deliver to the Borrowers such UCC termination statements and other
documents as the Borrower shall reasonably request to evidence such release and
termination.

 

21. Joint and Several Obligations of Pledgors.

 

(a) Each of the Pledgors is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the holders of
the Secured Obligations, for the mutual benefit, directly and indirectly, of
each of the

 

10



--------------------------------------------------------------------------------

Pledgors and in consideration of the undertaking of each of the Pledgors to
accept joint and several liability for the obligations of each of them.

 

(b) Each of the Pledgors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Pledgors with respect to the payment and
performance of all of the Secured Obligations arising under this Pledge
Agreement, the other Credit Documents and any other documents relating to the
Secured Obligations, it being the intention of the parties hereto that all the
Secured Obligations shall be the joint and several obligations of each of the
Pledgors without preferences or distinction among them.

 

(c) Notwithstanding an provision to the contrary contained herein, in any other
of the Credit Documents or in any other documents relating to the Secured
Oblations the obligations of each Guarantor under the Credit Agreement and the
other Credit Documents shall be limited to an aggregate amount equal to the
largest amount that would not render such obligations subject to avoidance under
Section 548 of the Bankruptcy Code or any comparable provisions of any
applicable state law.

 

22. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NORTH CAROLINA.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Pledge Agreement to be duly
executed and delivered as of the date first above written.

 

PLEDGORS:         CHARLOTTE MOTOR SPEEDWAY, LLC,
a North Carolina limited liability company    

By:

 

/s/ William R. Brooks

--------------------------------------------------------------------------------

   

Name:

 

        William R. Brooks

   

Title:

 

        Chief Financial Officer

   

 

LAS VEGAS MOTOR SPEEDWAY, INC.,
a Delaware corporation

   

By:

 

/s/ William R. Brooks

--------------------------------------------------------------------------------

   

Name:

 

        William R. Brooks

   

Title:

 

        Chief Financial Officer

   

 

SPEEDWAY MOTORSPORTS, INC.,
a Delaware corporation

   

By:

 

/s/ William R. Brooks

--------------------------------------------------------------------------------

   

Name:

 

        William R. Brooks

   

Title:

 

        Chief Financial Officer

   

 

SPEEDWAY PROPERTIES COMPANY, LLC,
a Delaware limited liability company

   

By:     

       

By:

 

/s/ William R. Brooks

--------------------------------------------------------------------------------

   

Name:

 

        William R. Brooks

   

Title:

 

        Chief Financial Officer

   

 

SPEEDWAY SONOMA, LLC,
a Delaware limited liability company

   

By:

 

/s/ William R. Brooks

--------------------------------------------------------------------------------

   

Name:

 

        William R. Brooks

   

Title:

 

        Chief Financial Officer



--------------------------------------------------------------------------------

    SPEEDWAY SYSTEMS LLC,
a North Carolina limited liability company    

By:

 

/s/ William R. Brooks

--------------------------------------------------------------------------------

   

Name:

 

        William R. Brooks

   

Title:

 

        Chief Financial Officer

   

 

SPR, INC.,
a Delaware corporation

   

By:

 

/s/ William R. Brooks

--------------------------------------------------------------------------------

   

Name:

 

        William R. Brooks

   

Title:

 

        Chief Financial Officer

   

 

TRACKSIDE HOLDING CORPORATION,
a North Carolina corporation

   

By:

 

/s/ William R. Brooks

--------------------------------------------------------------------------------

   

Name:

 

        William R. Brooks

   

Title:

 

        Chief Financial Officer

ADMINISTRATIVE
AGENT:        

 

BANK OF AMERICA, N.A.,
as Administrative Agent

   

By:

 

/s/ James E. Nash, Jr.

--------------------------------------------------------------------------------

   

Name:

 

        James E. Nash, Jr.

   

Title:

 

        Managing Director



--------------------------------------------------------------------------------

Schedule 1

 

Description of Pledged Stock

 

Pledgor

--------------------------------------------------------------------------------

    

Issuer

--------------------------------------------------------------------------------

     Cert. No.


--------------------------------------------------------------------------------

    

No. of

Shares

--------------------------------------------------------------------------------

Speedway Motorsports, Inc.

     Atlanta Motor Speedway, Inc.      3053      6,300

Speedway Motorsports, Inc.

     Bristol Motor Speedway, Inc.      27      2,000

Speedway Motorsports, Inc.

     Charlotte Motor Speedway, LLC      N/A      N/A

Speedway Motorsports, Inc.

     Las Vegas Motor Speedway, Inc.      1      100

Speedway Motorsports, Inc.

     Texas Motor Speedway, Inc.      1      1,000

Speedway Motorsports, Inc.

     SPR, Inc.      2      50,000

Charlotte Motor Speedway, LLC

     INEX Corp.      1      100

Charlotte Motor Speedway, LLC

     600 Racing, Inc.      5      5,000

Las Vegas Motor Speedway, Inc.

     Nevada Speedway, LLC      N/A      N/A

Las Vegas Motor Speedway, Inc.

     Speedway Funding, LLC      N/A      N/A

Speedway Properties Company, LLC

     Speedway Media, LLC      N/A      N/A

Speedway Sonoma, LLC

     Motorsports By Mail, LLC      N/A      N/A

Speedway Systems LLC

     Trackside Holding Corporation      1      100

SPR, Inc.

     Speedway Properties Company, LLC      N/A      N/A

SPR, Inc.

     Speedway Sonoma, LLC      N/A      N/A

SPR, Inc.

     Speedway Systems LLC      N/A      N/A

Trackside Holding Corporation

     SMI Trackside, LLC      N/A      N/A

 



--------------------------------------------------------------------------------

SCHEDULE 2

 

Form of Irrevocable Stock Power

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to

 

the following shares of capital stock of
                                             , a                     
corporation:

 

Certificate No.      No. of Shares

 

and irrevocably appoints

 

its agent and attorney-in-fact to transfer all or any part of such capital stock
and to take all necessary and appropriate action to effect any such transfer.
The agent and attorney-in-fact may substitute and appoint one or more persons to
act for him.

 

Date:

                                         
                                      ,      a
                                              corporation      By:
                                                                            
Name:      Title:

 

Witnessed by:

    

[Signature Guaranteed:]

 

--------------------------------------------------------------------------------

      

 

--------------------------------------------------------------------------------

      